Exhibit 10.1
Fentura Financial, Inc.
AMENDED AND RESTATED
NONQUALIFIED DEFERRED COMPENSATION PLAN
     Effective January 1, 2004, Fentura Financial, Inc., a Michigan corporation,
(the “Company”) adopted the Fentura Financial, Inc. Nonqualified Deferred
Compensation Plan (the “Plan”) for the purpose of providing deferred
compensation to certain officers of the Company and its affiliates. The Plan is
hereby amended and restated, effective January 1, 2005, in order to comply with
the applicable provisions of the American Jobs Creation Act of 2004.
1. Administration
     The Plan shall be authorized by the Company’s Board of Directors and
administered by the Board’s Compensation Committee (hereinafter “Committee”).
Subject to the provisions of the Plan, the Committee shall have exclusive power
to determine the amount of deferred compensation to be granted hereunder, the
officers eligible for grants and the time or times when deferred compensation
will be granted.
     The Committee shall have authority to interpret the Plan, to adopt and
revise rules and regulations relating to the Plan, to determine the conditions
subject to which any deferred compensation may be made or payable, and to make
any other determinations which it believes necessary or advisable for the
administration of the Plan. Determinations by the Committee shall be made by
majority vote and shall be final and binding on all parties with respect to all
matters relating to the Plan.
2. Grants
     Deferred compensation shall be granted in the Committee’s sole discretion
to such officers of the Company and its affiliates who shall hereafter be
referred to as the “Participant,” in accordance with the following method. The
Committee will review the financial performance of the Company and its
affiliates on an annual basis following the end of the calendar year. Deferred
compensation may then be granted under the Plan in such percentage of a
Participant’s Annual Compensation as the Committee deems appropriate. The
percentage may vary from Participant to Participant and from year to year in the
sole discretion of the Committee. For purposes of the Plan, the term “Annual
Compensation” shall mean the Participant’s base salary in effect for the
calendar year to which the deferred compensation grant relates.
3. Account
     Deferred compensation granted to the Participant under the Plan shall be
credited to a deferred compensation account (the “Account”) established and
maintained for such Participant. The Account shall be the record of deferred
compensation granted to him under the Plan, is solely for accounting purposes
and shall not require a segregation of any Company assets. The Account shall be
valued by the Committee in the manner provided in Section 6.

6



--------------------------------------------------------------------------------



 



4. Vesting and Forfeiture of Deferred Compensation
     (a) The Participant shall vest in his Account according to the following
schedule:

          No. of Years of Service Credit   Vested Percentage   Forfeited
Percentage 3   20%   80% 4   40%   60% 5   60%   40% 6   80%   20% 7   100%   0%

     (b) Solely for purposes of determining vesting under the Plan, the
Participant shall receive one Year of Service Credit for each year of service
credited under the Fentura Financial, Inc. Employee Deferred Compensation and
Stock Ownership Plan, including service earned prior to the Plan’s effective
date.
     (c) Notwithstanding the provisions of Paragraph (a) above, all deferred
compensation credited to a Participant’s Account shall be forfeited and of no
value and void, and no payment whatsoever shall be owing to the Participant in
the event the Participant: (i) is convicted of or pleads no contest to either a
felony or a misdemeanor showing moral turpitude; (ii) violates the Company’s
Code of Conduct; (iii) violates the Company’s Conflict of Interest Policy;
(iv) violates the Company’s Confidentiality and Shareholder Protection
Agreement; (v) continues to perform his duties in an unacceptable manner after
receiving a thirty day written notice of his deficiencies; or (vi) engages in
conduct that materially injures the Company. In addition, in the event payments
have begun under the Plan, all remaining unpaid amounts shall be forfeited upon
the occurrence of any of the foregoing events.
     (d) Death or Disability of the Participant shall not trigger full vesting.
For purposes of the Plan, “Disability” shall mean a condition such that the
participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the participant’s employer.
Disability shall also include any other condition described in Section 409A of
the Code, or the regulations promulgated thereunder.
5. Payment for Deferred Compensation
     (a) Upon the Separation from Service of the Participant and if the
Participant has not forfeited his Account under Paragraph 4(c) above, the
Participant shall be entitled to receive the vested amount in his Account in
accordance with 5(b) below. For purposes of the Plan, “Separation from Service”
shall mean the termination of the Participant’s employment with the Company for
reasons other than death or Disability. A termination of employment will be
presumed to constitute a Separation from Service if the Participant continues to
provide services as an employee of the Company in an annualized amount that is
less than 20% of the services rendered, on average, during the immediately
preceding three years of employment (or, if employed less than three years, such
lesser period). The Participant will be presumed to have not incurred a
Separation from Service if the Participant continues to provide services to the
Company in an annualized amount that is 50% or more of the services rendered, on
average, during the immediately preceding three years of employment (or if
employed less than three years, such lesser period). A Separation from Service
will not have occurred if immediately following the Participant’s

7



--------------------------------------------------------------------------------



 



termination of employment, the Participant becomes an employee of any affiliate
of the Company, unless the services to be performed would be in amount that
would result in the presumption that a Separation from Service had occurred.
     (b) For reasons other than death, including Disability, payment to the
Participant in the amount set forth in paragraph 5(a) above shall commence
within 120 days after the end of the calendar year following the earlier of the
date the Participant: (i) attains age 65; or (ii) terminates employment. Payment
shall be made in a (i) lump sum payment, or (ii) annual installments for a
period of five years. Participant shall file a separate payment election at the
time of deferral election. Generally, a Participant may not change an election
as to the form of a distribution following the initial election the Participant
makes as the time of a deferral election. If Participant terminated employment
during the calendar year 2008, Participant may change an election, prior to
December 31, 2008, as to the form of distribution, provided that both of the
following conditions are met: (1) the change does not result in the acceleration
into 2008 a payment that would otherwise have been made in 2009 or later; and
(2) the change does not result in the delay of a payment that would have been
made in 2008 until 2009 or later. If a Participant’s employment terminated prior
to January 1, 2008, Participant’s benefits shall be distributed in accordance
with the Plan prior to this amendment (the later of the date the Participant
(i) attains age 65; or (ii) terminates employment) unless such Participant
elects, no later than December 31, 2008 to receive the benefit in a lump sum
payment or 5 annual installments commencing in 2009 and no payment is scheduled
to be made to Participant in or prior to 2008.
     (c) Notwithstanding anything contained herein to the contrary, if at the
time of a termination of employment, (i) Participant is a “specified employee”
as defined in Code Section 409A, and the regulations and guidance thereunder in
effect at the time of such termination (“409A”), and, (ii) any of the payments
or benefits provided hereunder may constitute “deferred compensation” under
409A, then, and only to the extent required by such provisions, the date of
payment of such payments or benefits otherwise provided shall be delayed for a
period of up to six (6) months following the date of termination.
     (d) Upon the death of the Participant, payment will be made, according to
Paragraph 7 below, at the end of the calendar year of the Participant’s death.
6. Valuation of Account
     The deferred compensation credited to an Account shall be credited with
interest at the end of each calendar year based on the U.S. Treasury 5 year rate
in effect as of the end of said year. An annual statement will be issued to the
Participant within a reasonable time after the end of each calendar year which
discloses the value and remaining balance of the Account.
7. Transferability
     The deferred compensation credited to the Account and any rights and
privileges pertaining thereto, may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise, other than by will
or by the laws of descent and distribution, and shall not be subject to
execution, attachment or similar process. If the Participant dies before the
payment of all benefits under this Plan, the Company shall pay to his designated
beneficiary the unpaid vested balance in the Account according to the same
payment terms and payout period as were applicable to the Participant. If the
designated beneficiary becomes entitled to payments hereunder and thereafter
dies before all of the payments have been made by the Company, then the
remaining payments shall be made to the estate of such designated beneficiary.
The beneficiary referred to in this paragraph may be designated or changed by
the Participant (without the consent of any prior beneficiary) on a form
provided to the Company by the Participant before his death. If no such
beneficiary shall have been designated, or if no designated beneficiary shall
survive the Participant, the payment shall be made to the Participant’s estate.

8



--------------------------------------------------------------------------------



 



8. Withholding
     The Company shall have the right to deduct from all amounts paid pursuant
to the Plan any taxes required by law to be withheld with respect to such
deferred compensation.
9. Miscellaneous Provisions
     (a) No employee or other person shall have any claim or right to be granted
deferred compensation under the Plan. Neither the Plan nor any action taken
hereunder shall be construed as giving any employee any right to be retained in
the employ of the Company or its affiliates or be construed as a contract of
employment or a revision or amendment of any applicable personnel policies. In
addition nothing contained in this Plan shall serve as a limitation of the right
of the Company to discharge any of its employees, with or without cause, subject
to any separate written employment agreement.
     (b) The Plan shall at all times be entirely unfunded and no provision shall
at any time be made with respect to segregating assets of the Company for
payment of any benefits hereunder. No Participant or other person shall have any
interest in any particular assets of the Company by reason of the right to
receive a benefit under the Plan and any such Participant or other person shall
have only the rights of a general unsecured creditor of the Company with respect
to any rights under the Plan. Notwithstanding the foregoing, the Company may
enter into a trust agreement (“Trust Agreement”), whereby the Company may agree
to contribute to a trust (“Trust”) sums for the purpose of accumulating assets
to fund benefit payments to the Participants hereunder. The Company may
contribute amounts to the Trust from time to time hereafter as determined by the
Board of Directors of the Company. Such Trust Agreement shall be substantially
in the form of the model trust agreement set forth in Revenue Procedure 92-64,
or any subsequent Internal Revenue Service Revenue Procedure, and shall include
provisions required in such model trust agreement that all assets of the Trust
shall be subject to the creditors of the Company in the event of insolvency. Any
assets of the Trust remaining after all obligations hereunder with respect to
the Participants have been satisfied shall be paid to the Company.
     (c) Except when otherwise required by the context, any masculine
terminology in this document shall include the feminine, and any singular
terminology shall include the plural.
10. Amendment or Termination of the Plan
     The Board of Directors of the Company may alter or amend the Plan from time
to time without obtaining approval of the shareholders of the Company. No
amendment to the Plan may alter, impair or reduce the amount of deferred
compensation already credited to an Account prior to the effective date of such
amendment without the written consent of the Participant.
     The Company Board may unilaterally terminate this Plan at any time. Except
as provided in this Section, the termination of this Plan shall not cause a
distribution of benefits under this Plan. Rather, upon such termination benefit
distributions will be made at the time specified in accordance with the Plan.
     If the Company Board terminates the Plan within thirty (30) days before, or
twelve (12) months after a Change in Control, distributions may be made provided
that all distributions are made no later than twelve (12) months following such
termination of the Plan and further provided that all of the Company’s plans
that would be aggregated with this Plan under Code Section 409A or the
regulations thereunder are terminated so that all participants in the
similar arrangements are required to receive all

9



--------------------------------------------------------------------------------



 



amounts of compensation deferred under the terminated Plans within twelve
(12) months of the termination of the Plans.
     The company Board may terminate the Plan upon the Company’s dissolution or
with the approval of a bankruptcy court provided that the amounts deferred under
the Plan are included in the Participant’s gross income in the latest of (i) the
calendar year in which the Agreement terminates; (ii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture; or
(iii) the first calendar year in which the distribution is administratively
practical.
     The Company Board may terminate the Plan and all other Plans required to be
aggregated with this Plan under Section 409A of the Code or the regulations
thereunder), provided such termination does not occur proximate to a downturn in
the financial health of the Company, and further provided that all distributions
are made no earlier than twelve (12) months and no later than twenty-four
(24) months following such termination, and the Company does not adopt any new
non-account balance plans for a minimum of three (3) years following the date of
such termination.
11. Top-Hat Plan.
     The benefits provided by the Plan may be considered a top-hat plan
maintained primarily for the purpose of providing deferred compensation to
executives of the Company and its affiliates, and that the notice required by
Department of Labor regulations section 2520.104-23 will be filed by the Company
as required by law.
12. Applicable Law.
     This Plan shall be governed by the laws of the State of Michigan, including
any conflicts of laws rules.
13. Section 409A Compliance.
     The Plan and transactions under the Plan are intended to be structured in
accordance with applicable laws, rules and regulations, including but not
limited to the federal securities laws, and the allocation and distribution of
benefits pursuant to the plan shall be subject to, and conditional upon
compliance with, all applicable laws, rules and regulations, including not by
way of limitation, Section 409A of the Code and any applicable regulations
thereunder.

          DATED: October 23, 2008  FENTURA FINANCIAL, INC.
      By:   /s/ Donald Grill         Donald Grill      Its:  President and CEO 
   

10